          Case 21-30574 Document 817 Filed in TXSB on 07/29/21 Page 1 of 5
                                                                                                  United States Bankruptcy Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                            IN THE UNITED STATES BANKRUPTCY COURT                                         July 29, 2021
                              FOR THE SOUTHERN DISTRICT OF TEXAS                                      Nathan Ochsner, Clerk
                                       HOUSTON DIVISION

IN RE:                                               §
                                                     §
COUNTRY FRESH HOLDING                                §
COMPANY, INC., et. al.1                              §        Case No.: 21-30574
                                                     §
          Debtors.                                   §
                                                     §        Jointly Administered

    ORDER GRANTING TRUSTEE’S SECOND EXPEDITED MOTION TO REJECT
            EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                       [Related to Docket No. 812]

          On this day came on to be considered the Trustee’s Second Expedited Motion to Reject

Executory Contracts and Unexpired Leases (the “Motion”) by Janet Northrup, Chapter 7 Trustee

of the bankruptcy estate of Country Fresh Holding Company, Inc., et. al. (the “Trustee”). The

Court having considered the Motion is of the opinion that all due and proper service and notice of

the Motion has been provided and that it should be granted in all respects; it is therefore

          ORDERED that the executory contracts and unexpired leases set forth in Exhibit 1

attached hereto are hereby rejected as of the date of entry of this Order to the extent not already

rejected. It is further

          ORDERED that any parties to an agreement listed on Exhibit 1 attached hereto are

required to file any claim for rejection damages within thirty (30) days of the date this Order is

entered. It is further



1
 The Debtors in these Chapter 7 cases and the last four digits of each Debtors’ taxpayer identification number are as
follows: Country Fresh Holding Company Inc. (7822); Country Fresh Midco Corp. (0702); Country Fresh Acquisition
Corp. (5936); Country Fresh Holdings, LLC (7551); Country Fresh LLC (1258); Country Fresh Dallas, LLC (7237);
Country Fresh Carolina, LLC (8026); Country Fresh Midwest, LLC (0065); Country Fresh Orlando, LLC (7876);
Country Fresh Transportation LLC (8244) CF Products, LLC (8404) Country Fresh Manufacturing, LLC (7839);
Champlain Valley Specialty of New York, Inc. (9030); Country Fresh Pennsylvania, LLC (7969); Sun Rich Fresh
Foods (NV) Inc. (5526); Sun Rich Fresh Foods (USA) Inc. (0429); and Sun Rich Fresh Foods (PA) Inc. (4661). The
Debtors’ principal place of business is 3200 Research Forest Drive, Suite A5, The Woodlands, TX, 77381.


3089362                                                                                                             1
          Case 21-30574 Document 817 Filed in TXSB on 07/29/21 Page 2 of 5




          ORDERED that this Order does not enlarge the time for any previous Court-ordered

deadlines. Is if further

          ORDERED that to the extent applicable Rules 6004(h) and 6006(d) of the Federal Rules

of Bankruptcy Procedure are waived and this Order shall be effective and enforceable immediately

upon entry. It is further

          ORDERED that this Court retains exclusive jurisdiction with respect to all matters, claims,

rights or disputes arising from or related to the implementation, interpretation, and enforcement of

this Order and any other orders entered in these cases.

SIGNEDJuly
Signed:  _________________,
            29, 2021
        October 17, 2018    2021.

                                                     ____________________________________
                                               _____________________________________
                                               THE HONORABLE MARVINMarvin Isgur
                                                                            ISGUR,
                                                         United States Bankruptcy
                                               UNITED STATES BANKRUPTCY JUDGE     Judge




3089362                                                                                            2
          Case 21-30574 Document 817 Filed in TXSB on 07/29/21 Page 3 of 5




                                          EXHIBIT 1

                                  Rejected Agreements

                                             CONTRACT                     CONTRACT
  COUNTERPARTY         DEBTOR ENTITY                    DESCRIPTION
                                                TYPE                         DATE
 ARAMARK              FRESH        FOOD     SUPPLY      ARAMARK          5/11/2020
 UNIFORM      &       GROUP       (D/B/A    AGREEMENT   AGREEMENT
 CAREER APPAREL       COUNTRY FRESH                     5/11/2020
 LLC                  INC); SUN RICH
 CAROLINA             COUNTRY FRESH         SERVICE     PLANNED          1/26/2018
 MATERIAL                                   AGREEMENT   MAINTENANCE
 HANDLING                                               AGREEMENT
 SERVICES,  INC.                                        (GRAY COURT)
 (CMH)
 CENVEO               COUNTRY FRESH         SUPPLY      CENVEO SUPPLY    6/1/2019
 WORLDWIDE            LLC                   AGREEMENT   AGREEMENT ‐
 LIMITED                                                COUNTRY
                                                        FRESH
 CITISTAFF            SUN RICH FRESH        STAFFING    CITSTAFF         10/14/2020
 SOLUTIONS INC        FOODS (USA), INC.     AGREEMENT   SOLUTIONS
                                                        STAFFING
                                                        AGREEMENT
 COMCAST              COUNTRY FRESH         SERVICE     COMCAST ID #     3/5/2018
 BUSINESS             LLC                   AGREEMENT   18672873
 SERVICES
 DE LAGE LANDEN       HERR HOLDINGS ‐       EQUIPMENT   FORKLIFT LEASE   2/14/2018
 FINANCIAL            CFP LTD (D/B/A        LEASE
 SERVICES INC         COUNTRY FRESH
                      PRODUCE)
 DE LAGE LANDEN       HERR HOLDINGS ‐       EQUIPMENT   FORKLIFT LEASE   3/29/2018
 FINANCIAL            CFP LTD (D/B/A        LEASE
 SERVICES INC         COUNTRY FRESH
                      PRODUCE)
 FIRST STEP           COUNTRY FRESH         STAFFING    ON TIME (FIRST   7/13/2015
 STAFFING             PENNSYLVANIA,         AGREEMENT   STEP) STAFFING
                      LLC                               SERVICES
                                                        AGREEMENT
                                                        HATFIELD
 HUDSON ENERGY        COUNTRY FRESH         UTILITY     HUDSON           2/18/2020
 SERVICES LLC         LLC                   AGREEMENT   ENERGY
                                                        HATFIELD
                                                        AGREEMENT
 ITRADENETWORK,       COUNTRY FRESH         SERVICE     NETWORK          2/14/2014
 INC.                 INC. / SUN            AGREEMENT   SOLUTIONS
                      RICH FRESH                        AND SERVICE
                      FOODS INC.                        AGREEMENT



3089362                                                                               1
          Case 21-30574 Document 817 Filed in TXSB on 07/29/21 Page 4 of 5




                                        CONTRACT                      CONTRACT
  COUNTERPARTY         DEBTOR ENTITY                 DESCRIPTION
                                          TYPE                          DATE
                                                    TOGETHER
                                                    WITH
                                                    ADDENDUMS
 J.J. KELLER &        COUNTRY FRESH    SERVICE      MANAGED           2/27/2018
 ASSOCIATES           INC              AGREEMENT    SERVICES
                                                    AGREEMENT
                                                    FOR DRIVER
                                                    DATASENSE
                                                    PLUS SE
 KONICA MINOLTA       COUNTRY FRESH    EQUIPMENT    MASTER            10/19/2019
                      LLC              LEASE        PREMIER
                                                    ADVANTAGE
                                                    AGREEMENT
 KONICA MINOLTA       COUNTRY FRESH    EQUIPMENT    COPIER LEASE      VARIOUS
 (WELLS FARGO         LLC              LEASE        AGREEMENT:
 VENDOR                                             CUST #
 FINANCING)]                                        3691167356
 KONICA MINOLTA       COUNTRY FRESH    EQUIPMENT    COPIER LEASE      VARIOUS
 PREMIER FINANCE      LLC              LEASE        (MODELS 364E‐
                                                    A61F011022687 &
                                                    346E‐
                                                    A61F011022200)
 METAFILE             COUNTRY FRESH    SERVICE      METAVIEWER        7/28/2020
 INFORMATION          LLC              AGREEMENT    SOFTWARE
 SYSTEMS, INC.                                      SOLUTIONS
                                                    CONTRACT
 MHC TRUCK            COUNTRY FRESH    EQUIPMENT    MHC TRUCK         11/30/2018
 LEASING INC          TRANSPORTATION   LEASE        (PACLEASE)
                      LLC                           AGREEMENT
 STREAMLINE           COUNTRY FRESH    EQUIPMENT    COPIER RENTAL     5/10/2018
 OFFICE SOLUTIONS     ORLANDO LLC      LEASE        AGREEMENT
 STREAMLINE           COUNTRY FRESH    EQUIPMENT    LEASE FOR         5/10/2018
 OFFICE SOLUTIONS     INC.             LEASE        RICOH MP5055
                                                    AND RICOH
                                                    SP5210
 SUNBELT              COUNTRY FRESH    EQUIPMENT    GRAND PRAIRIE
 MATERIAL             PRODUCE          LEASE        FORKLIFT LEASE
 HANDLING
 TIAA BANK            COUNTRY FRESH,   EQUIPMENT    TIAA              2/11/2021
                      INC.             LEASE        COMMERCIAL
                                                    FINANCE
                                                    CONTRACT #
                                                    20348750
 TOYOTA               COUNTRY FRESH    EQUIPMENT    4 TOYOTA          VARIOUS
 INDUSTRIES           LLC              LEASE        FORKLIFTS



3089362                                                                            2
          Case 21-30574 Document 817 Filed in TXSB on 07/29/21 Page 5 of 5




                                           CONTRACT                          CONTRACT
  COUNTERPARTY         DEBTOR ENTITY                      DESCRIPTION
                                             TYPE                              DATE
 COMMERCIAL                                              ACCT. #ʹS:
 FINANCE                                                 10391965,
                                                         10436386,
                                                         10442448,
                                                         10450355
 TRANSPORTATION       COUNTRY FRESH       SERVICE        SOFTWARE           8/1/2019
 MANAGEMENT           LLC                 AGREEMENT      SUBSCRIPTION
 SOLUTIONS, INC.                                         AGREEMENT
 TXU ENERGY           COUNTRY FRESH       UTILITY        TXU ENERGY         6/24/2020
 RETAIL COMPANY       LLC                 AGREEMENT      AGREEMENT
 LLC
 WELLS FARGO          COUNTRY FRESH       EQUIPMENT      WELLS FARGO        7/30/2018
 BANK NA              LLC                 LEASE          EQUIPMENT
                                                         FINANCE ‐
                                                         FORKLIFT LEASE
                                                         SOUTH
                                                         CAROLINA
 WELLS FARGO          COUNTRY FRESH       EQUIPMENT      LEASE              5/28/2018
 EQUIPMENT            LLC                 LEASE          AGREEMENT #
 FINANCE,                                                301‐0358591
 MANUFACTURER
 SERVICES GROUP



    COUNTERPARTY      DEBTOR ENTITY    CONTRACT TYPE      DESCRIPTION      CONTRACT DATE
 VISTA WOODLANDS     COUNTRY FRESH    LEASE            COUNTRY FRESH ‐    12/22/2017
 PARTNERS LTD        LLC                               WOODLANDS OFFICE
                                                       LEASE TOGETHER
                                                       WITH ALL
                                                       AMENDMENTS




3089362                                                                                    3
